
	

113 HR 1189 IH: American Natural Gas Security and Consumer Protection Act
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1189
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Markey (for
			 himself and Mr. Holt) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Natural Gas Act with respect to the
		  exportation of natural gas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Natural Gas Security and
			 Consumer Protection Act.
		2.Authorization for
			 the Exportation of Natural GasSection 3(a) of the Natural Gas Act (15
			 U.S.C. 717b(a)) is amended—
			(1)by inserting
			 before After six months from the date on which the following:
			 (1)
			 Authorization for the Importation of Natural
			 Gas.—;
			(2)by striking
			 export any natural gas from the United States to a foreign country
			 or;
			(3)by striking
			 exportation or; and
			(4)by adding at the
			 end the following new paragraphs:
				
					(2)Authorization for the Exportation
				of Natural Gas
						(A)ProhibitionNo person
				may export any natural gas from the United States to a foreign country without
				first having secured an order of the Secretary of Energy authorizing such
				person to do so.
						(B)Issuance of ordersThe Secretary of Energy may issue an order
				authorizing a person to export natural gas from the United States to a foreign
				country, upon application, if the Secretary determines that the proposed
				exportation will be consistent with the public interest, in accordance with the
				regulations issued under paragraph (3)(B). The Secretary may by order grant
				such application, in whole or in part, with such modification and upon such
				terms and conditions as the Secretary may find necessary or appropriate.
						(C)TimingNo order may be
				issued by the Secretary of Energy under this paragraph prior to the date on
				which the Secretary issues final regulations under paragraph (3)(B).
						(3)Public Interest
				Determination
						(A)NEPA reviewThe Secretary of Energy shall issue a
				detailed statement under section 102(2)(C) of the National Environmental Policy
				Act of 1969 (42 U.S.C. 4332(2)(C)) of the environmental impact of the issuance
				of orders under paragraph (2), including by conducting an analysis of the
				impacts of extraction of exported natural gas on the environment in communities
				where the natural gas is extracted.
						(B)Regulations
							(i)DeadlineNot later
				than 2 years after the date of enactment of this paragraph, the Secretary of
				Energy shall issue final regulations, after notice and public comment, for
				determining whether an export of natural gas from the United States to a
				foreign country is in the public interest for purposes of issuing an order
				under paragraph (2).
							(ii)ContentsRegulations
				issued under this paragraph shall require the Secretary of Energy to determine,
				with respect to each application for export of natural gas from the United
				States to a foreign country, whether such export is in the public interest
				through—
								(I)use of the latest available data on
				current and projected United States natural gas demands, production, and
				price;
								(II)consideration of the effects of such
				natural gas exports on—
									(aa)household and business energy
				expenditures by electricity and natural gas consumers in the United
				States;
									(bb)the United States economy, jobs, and
				manufacturing, including such effects on wages, investment, and energy
				intensive and trade exposed industries, as determined by the Secretary;
									(cc)the energy security of the United
				States, including the ability of the United States to reduce its reliance on
				imported oil;
									(dd)the conservation of domestic natural
				gas supplies to meet the future energy needs of the United States;
									(ee)the potential for natural gas use in
				the transportation, industrial, and electricity sectors of the United
				States;
									(ff)the ability of the United States to
				reduce greenhouse gas emissions;
									(gg)the volume of natural gas produced on
				public lands in the United States, and where such natural gas is
				consumed;
									(hh)domestic natural gas supply and
				availability, including such effects on pipelines and other
				infrastructure;
									(ii)the balance of trade of the United
				States; and
									(jj)other issues determined relevant by
				the Secretary; and
									(III)consideration of the detailed statement
				issued under subparagraph (A).
								(4)ExemptionsParagraph
				(2) does not apply with respect to any order authorizing the exportation of
				natural gas if the natural gas that would be exported as a result of the order
				is exported solely to meet a requirement imposed pursuant to section 203 of the
				International Emergency Economic Powers Act (50 U.S.C. 1702), section 5(b) of
				the Trading with the Enemy Act (50 U.S.C. App. 5(b)), or part B of title II of
				the Energy Policy and Conservation Act (42 U.S.C. 6271 et seq.). In such cases,
				the Secretary of Energy may issue such order upon application without
				modification or
				delay.
					.
			
